DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-19, 21-39, and 41-59 have been examined and rejected. This Office action is responsive to the amendment filed on December 28, 2020, which has been entered in the above identified application.

Claim Rejections - 35 USC § 101
3.	Claims 20, 40, and 60 have been canceled and thus, the rejections to the claims under 35 U.S.C. 101 are withdrawn.

4.	The corrections to claims 1, 21, and 41 have been approved, and the rejections to claims 1-7, 11, 13-17, 19, 21-27, 31, 33-37, 39-39, 41-47, 51, 53-57, and 59 under 35 U.S.C. 101 are withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-19, 21-39, and 41-59 are rejected under 35 U.S.C. 103 as being unpatentable over De Bayser et al (U.S. Patent No. 9,918,006) in view of Irani (U.S. Patent No. 10,496,705).

Claims 1-19 (Device)
Claims 21-39 (Method)
Claims 41-59 (Computer Readable Storage Medium)
7-1.	Regarding claims 1, 21, and 41, De Bayser teaches the claim comprising: a memory; a camera including a lens and a sensor; and a processor coupled to the camera and the memory, by disclosing an image capture device including a camera lens, a memory, and a processor [column 5, lines 15-23]. The device also has a user interface that includes one or more interface screens, such as a touch screen [column 5, lines 64-67].
De Bayser teaches the processor configured to: receive an audio input via a microphone, by disclosing that the microphone is configured to receive a voice command from a user [column 5, lines 18-19; column 6, lines 60-64].
De Bayser teaches... determine contextual information based on the audio input, by disclosing identifying a target subject and an image capture function included in the voice command using natural language processing [column 5, lines 23-26; column 6, lines 64-66], finding the target subject in a database [column 6, line 67 to column 7, line 10], and detecting the target subject in an environment [column 7, lines 10-15]. .
De Bayser teaches determine one or more image capture settings based on the contextual information;... output the one or more image capture settings, by disclosing based on a user’s goals as determine by the voice command [column 11, lines 35-38], adjusting the camera’s settings to capture an image [column 4, line 67 to column 5, line 8; column 7, lines 15-18; column 9, lines 4-11; column 10, lines 35-51].
De Bayser does not expressly teach that the audio input is received while a camera application of the device is inactive; initializing the camera application; and that the output of the one or more image capture settings is done upon initialization of the camera application. Irani discloses a digital assistant that identifies a user’s intent expressed in a natural language input received from the user, obtains information needed to fully infer the user’s intent, determines a task flow for fulfilling the inferred intent, and executes the task flow to fulfill the inferred intent [column 42, lines 43-52]. Input may be speech input [column 42, lines 53-58]. Contextual information may be optionally obtained along with or shortly after the receipt of the user input [column 42, lines 59-64] and includes user-specific data, vocabulary, preferences relevant to the user, and/or information related to the surrounding environment of the user at the time the user request was received [column 42, line 64 to column 43, line 1]. Suggestions corresponding to the determined tasks are displayed on a screen [column 52, lines 30-40]. Suggestions are associated with an application that may be opened based on user input [column 53, lines 5-13]. Opening an application includes preloading the application with one or more parameters [column 53, lines 14-31]. The application may be a camera application [column 23, lines 37-38, 46]. This reduces the number of inputs required to perform a task when an application used to perform the task is inactive [column 53, lines 31-33]. Since De Bayser discloses adjusting camera settings to achieve the goal indicated by the user [De Bayser, column 10, lines 32-44], it would have been obvious to one of ordinary skill in 

7-2.	Regarding claims 2, 22, and 42, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the contextual information includes context associated with an environment the device is in, by disclosing that the target subject may refer to a person, an animal, an object, a place, or any desired combination of a person(s), object(s), and/or place(s), as desired [De Bayser, column 7, lines 21-24] and the contextual information that may be optionally obtained along with or shortly after the receipt of the user input [Irani, column 42, lines 59-64] includes information related to the surrounding environment of the user at the time the user request was received [Irani, column 42, line 64 to column 43, line 1].

7-3.	Regarding claims 3, 23, and 43, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the contextual information includes one or more lighting conditions associated with an environment, by disclosing that the target subject may refer to a person, an animal, an object, a place, or any desired combination of a person(s), object(s), and/or place(s), as desired [De Bayser, column 7, lines 21-24]. Features from the scene are extracted so that the camera may search for settings that can best be applied to achieve one or more of the user’s goals [De Bayser, column 13, lines 23-27]. These features include lightness (e.g., brightness) and temperature [De Bayser, column 10, lines 45-51]. Contextual information that may be optionally obtained along with or shortly after the receipt of the user input [Irani, column 42, lines 59-64] includes information related to the surrounding environment [Irani, column 42, line 64 to column 43, line 1] such as lighting and images or videos of the surrounding environment [Irani, column 23, lines 7-10].

7-4.	Regarding claims 4, 24, and 44, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the contextual information includes metadata associated with a current state of the device, by disclosing that based on the user’s goal, certain rules regarding camera setting features are loaded [De Bayser, column 10, lines 45-51; column 11, lines 47-49]. These setting features are compared with extracted quality features from the scene [De Bayser, column 11, lines 49-50] and a determination is made whether a self-tuning step should be performed [De Bayser, column 11, lines 50-52]. Thus, the current settings of the camera (i.e. metadata associated with the current state of the device) are used to determine how capture settings of the camera are to be changed. Further, contextual information may be optionally obtained along with or shortly after the receipt of the user input [Irani, column 42, lines 59-64] includes information related to the software and hardware states of the device at the time the user request was received [Irani, column 42, line 64 to column 43, line 1]

7-5.	Regarding claims 5, 25, and 45, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the contextual information includes one or more keywords identified in the audio input, by disclosing receiving a voice command from a user comprising a target subject and an image capture function [De Bayser, column 5, lines 18-19; column 6, lines 60-66] and analyzing keywords in speech input to determine the actionable intent and corresponding properties [Irani, column 44, line 66 to column 45, line 61].

7-6.	Regarding claims 6, 26, and 46, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the one or more image capture settings includes at least one of a white balance gain, one or more exposure settings, and a lens position, by disclosing that the image capture function includes one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5]. This includes shutter speed, ISO setting and aperture size [De Bayser, column 1, lines 22-26].

7-7.	Regarding claims 7, 27, and 47, De Bayser-Irani teach all the limitations of claims 6, 26, and 46 respectively, wherein determining the one or more image capture settings includes determining the white balance gain, by disclosing that camera settings to be adjusted to achieve a goal include temperature, or white balance [De Bayser, column 10, lines 32-34, 45-49; column 10, line 62 to column 11, line 5]. 
De Bayser-Irani teach wherein determining the white balance gain includes: determining current statistics associated with a current frame; and determining the white balance gain based on the current statistics and the contextual information, by disclosing extracting image features from a scene, extracting quality features from the scene, load setting features (e.g. quality features) from a rule database for a given goal, and compare the extracted and loaded quality features to determine whether self-turning should be performed to update the camera’s settings [De Bayser, column 11, lines 44-52]. Extracting quality features from the scene and/or comparison of the quality features include performing an image recognition procedure [De Bayser, column 12, lines 5-17]. 

7-8.	Regarding claims 8, 28, and 48, De Bayser-Irani teach all the limitations of claims 7, 27, and 47 respectively, wherein outputting the one or more image capture settings includes: applying the white balance gain to one or more subsequent frames, by disclosing updating the camera settings to achieve [De Bayser, column 11, lines 52-55]. The user can then capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11]. The user interface of the camera displays image capture device information to the user [De Bayser, column 5, lines 64-67]. A camera learning module and a camera self-tuning module may access features for adjusting camera settings based on photographs and features from photographs captured by a user in the past, so that the camera may learn the user’s preferred settings in different contexts and with regard to different image capture goals of the user [De Bayser, column 12, line 41 to column 13, line 7]. 

7-9.	Regarding claims 9, 29, and 49, De Bayser-Irani teach all the limitations of claims 8, 28, and 48 respectively, wherein the processor is further configured to: output the one or more subsequent frames with the applied white balance gain for display, by disclosing updating the camera settings to achieve the user’s goal [De Bayser, column 11, lines 52-55]. The user can then capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11]. The user interface of the camera displays image capture device information to the user [De Bayser, column 5, lines 64-67].

7-10.	Regarding claims 10, 30, and 50, De Bayser-Irani teach all the limitations of claims 6, 26, and 46 respectively, wherein the processor is further configured to: determine the one or more exposure settings based on the contextual information; apply the one or more exposure settings to one or more subsequent frames; and output the one or more subsequent frames with the applied one or more exposure settings for display, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5]. This includes shutter speed, ISO setting and aperture size [De Bayser, column 1, lines 22-26]. Camera settings are updated to achieve the user’s goal [De Bayser, column 11, lines 52-55]. The user can then capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11]. The user interface of the camera displays image capture device information to the user [De Bayser, column 5, lines 64-67].

7-11.	Regarding claims 11, 31, and 51, De Bayser-Irani teach all the limitations of claims 6, 26, and 46 respectively, wherein determining the one or more image capture settings includes determining the lens position based on the contextual information, wherein the lens position includes an initial lens position, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5].

7-12.	Regarding claims 12, 32, and 52, De Bayser-Irani teach all the limitations of claims 11, 31, and 51 respectively, wherein the processor is further configured to: cause the camera to move the lens of the camera from a current lens position to the determined lens position, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5].

wherein one or more of the audio input and the contextual information are stored in the memory for a period of time, by disclosing a learning module that may learn a user’s preferred settings for different picture taking contexts where associated features and settings for a captured photo are stored in a features database [De Bayser, column 12, lines 47-59].

7-14.	Regarding claims 14, 34, and 54, De Bayser-Irani teach all the limitations of claims 13, 33, and 53 respectively, wherein determining the one or more image capture settings includes determining the one or more image capture settings upon initialization of the camera application based on the audio input or the contextual information stored in the memory for the period of time, by disclosing accessing features from the features database for adjusting camera settings based on the photographs and features from photographs captured by the user in the past [De Bayser, column 12, lines 41-46].

7-15.	Regarding claims 15, 35, and 55, De Bayser-Irani teach all the limitations of claims 14, 34, and 54 respectively, wherein determining the one or more image capture settings upon initialization of the camera application includes determining a white balance gain based on the audio input or the contextual information, by disclosing that camera settings to be adjusted to achieve a goal include temperature, or white balance [De Bayser, column 10, lines 32-34, 45-49; column 10, line 62 to column 11, line 5].

7-16.	Regarding claims 16, 36, and 56, De Bayser-Irani teach all the limitations of claims 14, 34, and 54 respectively, wherein determining the one or more image capture settings upon initialization of the camera application includes determining one or more exposure settings based on the audio input or the contextual information, by disclosing that camera settings that may be adjusted to achieve the [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5]. This includes shutter speed, ISO setting and aperture size [De Bayser, column 1, lines 22-26].

7-17.	Regarding claims 17, 37, and 57, De Bayser-Irani teach all the limitations of claims 14, 34, and 54 respectively, wherein determining the one or more image capture settings upon initialization of the camera application includes determining an initial lens position based on the audio input or the contextual information, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5].

7-18.	Regarding claims 18, 38, and 58, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the processor is further configured to: capture an image using the one or more image capture settings, by disclosing that the user can capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11].

7-19.	Regarding claims 19, 39, and 59, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, further comprising: a display, by disclosing a user interface that includes one or more interface screens [De Bayser, column 5, lines 64-67].

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 14, 21, 34, 41, and 54 and the cancellation of claims 20, 40, and 60.
	Regarding independent claim 1, Applicant alleges that De Bayser et al (U.S. Patent No. 9,918,006) does not expressly teach “receive an audio input via a microphone while a camera application of the device is inactive... initializing the camera application; and upon initialization of the camera application, output the one or more image capture settings,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over De Bayser in view of Irani (U.S. Patent No. 10,496,705). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Similar arguments have been presented for independent claims 21 and 41 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-19, 22-39, and 42-59 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 21, and 41. However, as discussed above, De Bayser in view of Irani are considered to teach claims 1, 21, and 41, and consequently, claims 2-19, 22-39, and 42-59 are rejected.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178